For balance due, as claimed, on 251 tons of hay taken by J. G. Smith, acting assistant quartermaster, from the decedent. Dismissed.
Judgments, in addition to the foregoing, were rendered in favor of sundry claimants under the joint resolution of Congress of February 28, 1867, giving 20 per centum additional compensation to certain civil employes of the Government in the city of Washington.
Of these the following judgments were rendered March 30, 1874, to wit:
Names of claimants. Amount of judgment»
George A. Bell.$225 40
Patrick Welsh... 108 85
John-Wild. 124 80
Janies Hannan. 84 00
O. H. O. Hoffman .... 143 60
Thomas Durkin.„ 125 20
Maurice Tucker_,. 360 00
Names of claimants. Amount of judgment.
John Smith... $60 00
John Donnelly. 65 80
J. D. Townley_.... 125 65
John Cullen. 183 33
Thomas Fugitt... 160 55
Charles Wood ....... 67 68
Timothy Craven. 69 41
The following judgments of the same kind as the foregoing were rendered April 13, 1874, to wit:
Names of claimants. Amount of j udgment.
Francis J. Meyer.$334 41
Peter Carroll. 60 00
Alphonso Donn. 200 00
W. C. Mapes. 240 00
John H. Berry. 171 20
Henry Held.. 105 19
Joseph Burnham. 237 60
James Clark. 171 20
Names of claimants. Amount of judgment.
Henry F. French.$200 00
Robert Anderson..... 86 40
John R, Cronin. 240 00
W. J. O. Duhamel_ 200 00
Laura E. Brown, ad-ministratrix of Thos.
B. Brown. 400 00
Reuben R. Brown_213 00
*510Names of claimants. Amount of judgment
Philip Briscoe_.... $112 40
Charles Connor. 85 40
Joseph Casey. 47 30
Robert Castor. 38 28
James Dalton. 115 00
William H. Fletcher.. 23 80
John Fisher. 21 83
Thomas Fitzgerald... 28 43
E. Fletcher ... 45 00
Robert Green. 32 00
John Hatfield. 30 03
H. Hoover. 81 73
Peter Jones. 50 80
Wyatt Johnson. 04 73
John Keefe. 107 32
George W. Lucas. 48 00
John Mangan. 38 70
Frederick Moliler .... 123 00
Dennis Murphy. 48 33
George Messersmith.. 44 33
John McBirney. 88 50
John Ogden. 120 00
Edward Ready. 42 60
Rush Noble... 34 00
William H. Smoot- 39 00
William Silence.. 63 93
William Sorrell. 48 60
Henry Smith. 2128
John Streeks. 41 60
John Thomas. 42 23
Charles N. Yosburg.. 94 00
George Michelbacber. 61 00
Robert A. Carroll- 24 00
John Forbes. 49 20
Augustus Fitmau.... 25 73
Patrick Moriarty. 33 00
James Butler. 90 80
William Hill. 84 00
Samuel Smith. 37 46
James M. Shea. 50 00
Names of claimants. Amount of judgment.
John G. Anthony.$110 00
S. L. Beattie. 60 72
Antoine Bregazzie ... 140 40 Michael Brunick..... 85 36
John E. Brown. 75 50
James C. Brodie. 48 75
Daniel Buckley.. 90 20
Samuel Britt.... 30 39
Thomas M. Crown- 47 00
James Carter. 00 26
Michael Corcoran .... 112 00
Thornton Cattell. 28 00
John James Cozzens.. 39 00 Charles T. Clarke.... 118 53 Washington Carter... 53 60
Dennis Cady... 34 30
Mathew Oonelly. 82 90
Patrick Callaghan.... 67 80
Frederick W. Conrad. 92 00 Mary Cooney, adminis-tratrix of Thomas
Cooney. 60 03
Joseph A. Daw. 54 13
George Dawes.. 114 79
Edward Dunn. 69 60
Dennis Donovan. 44 80
William B. Davis. 77 13
Arthur Donallv. 72 00
Frederick Freshett... 58 20
John Fields. 52 40
William A. Fuss. .... 117 59
William French . 42 00
James Gallagher. 25 06
Edward Gill. 47 60
Lewis Gill. 30 00
William Goodrich.... 149 80
Nathaniel Goldin. 70 33
Frederick Haas. 62 69
Patrick Kilcoyne. 71 00
James B. Keyes. 27 20
*511iNames of claimants. Amount of judgment.
Daniel Lealiey. $68 03
James Lawson_... 60 00
Michael Lawler. 65 00
Eufus Marmaduke.... 35 19
J. Moore. 115 73
James McOorfc. 62 88
James E. McClellan .. 63 76
William Mahon. 71 00
Thomas McDonald ... 49 60
Thomas Murphy. 80 60
John Nelson. 83 74
Morton Nailand. 63 60
Daniel O’Shay. 88 70
Joseph Odemino. 82 66
Gerald Piper. 126 00
Alfred Parker. 68 32
Nicholas Quinn ...... 49 60
John Eeaney. 43 99
Z. W. Ehodes. 142 79
Thomas Eeid . 45 00
John Eicks. 72 40
Eobert N. Spates. 64 06
Eobert Smith.. 43 80
Moses Solomonsson... 61 93
Eogers Sweeney. 52 50
Eobert Shorter. 57 00
George Sclionwitz .... 96 20
Stuart Smith. 83 00
John Taylor. 75 00
Owen Thornton. 55 36
W. H. White ...._ 88 60
Alfred Wright. 53 80
Carl Zettle. 45 16
William L. Cournety.. 30 00
John Mangin-.... 41 49
John Slater. 70 00
Cornelius Johnson.... 36 66
John Fitzgibbou. 30 49
ÍTames of claimants. ■ Amount of judgment.
John Payton. $47 00
Eichard Fields. 49 93
James Madison. 18 90
Thomas Gooding. 50 00
James Eice. 72 00
Joseph Moulden. 72 00
Walter Bowden. 59 00
Alfred Lomas. 60 00
David Eobinson. 72 00
William Jenkins. 59 40
Timothy Lane. 70 60
Lewis YouDg. 59 36
Daniel Dore. 71 00
Daniel King. 711)0
James Monroe. 50 23
William Hogan. 9 60
C. D. Williams . 24 26
Frank Parker...._ 133 06
O. C. Dice. 98 93
John B. Conway. 120 21
W. H. Miller.143 13
James E. Dobbyn_ 130 67
Charles G. Lorch. 109 20
George Eighter. 120 39
John A. Knight. 96 13
William Clark. 65 80
Mitchell Macomb. 52 80
John Smith. 32 80
James T. Talbott. 47 60
James Taylor. 87 62
Thomas Johnson. 35 20
Alexander Jordan.... 180 00
Timothy S. Johnes ... 240 00
Thomas J. Brooks.... 227 20
Alonzo Houck.240 00
S. W. Lloyd. 183 00
Henry Dade. 33 36
Henry Olay. 62 00
*512The following judgments of the same kind as the foregoing were rendered May 18, 1874, to wit:
Sanies of claimants. Amount of judgment.
Joseph A. Krauser ... $39 09
William H. Harrington 35 74
John T. Harley. 7 82
James Byarnes.10L 27
Andrew Sly.75 00
William Scribner..... 4183
Theodore T. Samuels . 70 00
James W. Freer. 87 73
Edward Glinkins. 23 04
Thomas W. Wood.... 53 20
Henry Dorrey.• 30 00
Jacob T. Bell. . 52 20
Joseph N. 'Vfright- 70 00
Joseph Allsom. 42 00
John I. King. 170 40
John Hickey. 60 00
Joseph Frontier. 40 00
John Thompson. 44 00
James Harvey. 23 00
Edward Keegan. 59 00
John Foley ... 54 00
J erry Morriarity. 32 50
Stephen Senter.. 42 83
Joseph Warren. 02 80
Austin Dolan. 39 00
Joseph Dent. 39 08
William Gill. 112 00
Joseph Gillison. 40 20
John Dore. 81 80
William Dowell. 163 45
Patrick Dunn.118 60
Robert Dunn. 195 30
James H. Luxen. 142 07
John W. Hokes.. 145 20
Luther D. Huzza..... 181 99
William Kee.151 90
Thomas S. Denham... 158 40
Bichard E. Ball. 105 00
!Names of claimants. Amount of judgment.
Origon Wait. $88 15
P. Y. L. Ostrander.... 123 70
John Y. Donn. 349 33
A. F. Roberts. 188 51
Frederick Walter .... 43 00
Peter Hughes. 110 60
William H. Dufly .... 157 27'
Patrick Lane. 114 13
James Maxwell. 59 00
Joseph Marceron.110 13
Dennis Donovan. 48 00
James Fitzpatrick.... 138 60 Charles H. Worden ... 69 53
Thomas O’Prior. 122 13
Michael Gallivin. 44 33
Robert O’Connor. 126 00
John Fisher. 51 50
John Brooks. 44 83
Washington Jones ... 46 60
William Carter. 44 00
John McDonald. 49 00
John Davis. 69 00
Henry Watkins. 31 66
Milo Sweeney . 29 SO
William Sweeney. 47 13
Cecelia McKenna, ad-ministratrix of Francis McKenna... 48 20
Edward Reynolds .... 96 20
Patrick Fitzgerald.... 26 55
Edward Binuix. 104 86
George H. Heslip_ 108 72
Julius B. A. Queen... 87 73
Sylvester Sergeon.... 72 00
Charles Bastable. 132 07
John Carter. 23 66
Patrick O’Hare. 84 00
George Martin. 15 75
*513Karnes of claimants. Amount of judgment.
Joseph Marlen.$37 80
Dennis McCarty. 91 34
Mordecai J. Bidgway. 151 45
William Smith. 72 00
Henry Williams. 107 80
Henry Cook. 33 58
John Murphy...._ 60 00
William Brown.. 50 10
William Smith, 1st... 67 43
James S. Lewis. 198 80
John Connelly . 108 00
William B. Nelson_ 27 60
Michael Kelly. 60 00
John Bresnahan. 85 80
Wm. W. McDonald... 72 00
JohnKeenty. 144 00
Patrick McAnerny ... 83 13
D. N. Burbank. 71 00
Michael Hogan. 97 20
Bobert Brown. 63 43
• Walker Bailey. 71 00
Thomas Gillespie. 120 90
James Truman. 31 00
James Whalen. 55 36
Charles Coleman. 98 00
Luther Carter. 125 53
William Bansey. 52 30
Harris Yoorhees. 68 66-
Alfred Smith. 60 60
George H. Tully. 20 53
John Turner... 27 00
Bichard Thomas. 42 00
Wilson Gordon. 28 46
OwenPierpont. 112 00
Samuel Corbin. 58 00
William H. Prince.... 151 03
Henry Mason. 70 00
Bobert Day. 25 00
Philip Jackson. 37 46
Thomas Kennedy .... 149 79
James Heal. 42 00
Karnes of claimants. Amount of judgment.
Thomas Ballantyne .. $46 39
Peter Gass way... 43 75
Bichard Gassway .... 31 50
Dennis Goings. 49 30
Edward Gill. 46 60
William Ennis. 39 16
Peter Harris.... 34 20
Jasper A. Smith. 85 86
Jackson Middleton... 43 75
Christopher Meade... 43 26
John McMenamin .... 28 20
John W. Marriott.... 105 59
Frederick Bhinehart.. 18 59
John Lewis. 66 53
F. W. Lange. 125 06
Peter Jones.’ 68 20
John Keehn.131'59
Cornelius Kenckly ... 66 00
Charles A. Krause- 188 33
Peter King. 42 00
John S. Boss.181 '39
Peter Wilson. 71 00
Henry Smith. 38 80
Henry W. Salisbury.. 70 33
Con. G. Scheimlpfen-ning. 32 00
Frederick Brooks .... 84 68
Bobert Young . .. 44 75
Abram Allen. 42 00
Henry Mathews.. 45 16
Bobert Beddick. 43 25
John W. Dutton. 156-79
Edmund Brooke. 50 39
Thomas Bond.. 33 75
Barney Burgess. 101 00
Joseph Green. 47 00
Thomas H J. Davis.. 122 83
William Taylor. 98 00
Henry C. Harris. 105 92
Thomas Clark. 98 00
William Allard. 138 19
*514Names of claimants. Amount of judgment.
Eobert Allen. $63 46
Joseph Allen.. 42 00
Daniel Carson. 46 80
Thomas Dove.. . 166 24
Alphonsus C, Swan... 79 79
George Spriggs. 41 83
Alexander Von Dram. 48 00
Edward Greene.. 119 43
H. Parker. 140 99
Wesley Miller. 73 00
Emanuel Gessler..... 139 00
John H. Davis.• 81 60
William Fuller.. 70 60
William Price. 120 00
Daniel Peyton_... 76 96
Martin J. Deponai- 62 00
Bartholomew Folay .. 100 80
James Godfrey. 56 59
George Edwards. 70 60
James McGuire. 93 33
James Muller. 103 10
Henry Mason. 71 90
William Mulach. 29 20
Eobert McDonald .... 126 46
Nelson Miller. 40 00
James Johnson. 54 60
A. C. McDaniel. 137 19
Henry G. Watson- 150 46
Jacob Wolf. 68 40
Henry Wheeler. 44 00
John M. Brook.115 92
Eobert Trowland. 120 00
Thomas Bixler. 74 13
Joseph Curren. 53 40
George W. Boyer.165 19
Lewis Conway. 56 80
James Butler .. 90 80
Anderson K. Belt_ 100 00
James P. Dennis. 120 00
Cornelius Davis.. 39 40
Alfred Fairall. 155 40
Names of claimants. Amount of
judgment.
George Jackson.$60 12
Julius Chamberlain .. 27 53
John Moffit. 120 00
Henry Mason. 64 00
M. J. Campbell. 71 80
George W. Dondla .... 72 00
JohnDondla... 47 40
Calion B. Caswell_ 97 06
Michael Williams .... 75 50
William West.161 91
Willie Sims. 42 00
James Davis. 54 63
Lewis Turner. 48 66
Edward Taylor. 22 00
Edward E. Eollins_ 156 79
JohnEeed. 32 02
George Eussell. 70 20
Arthur Williams. 70 40
George Watson. 63 22
John McOorpen...... 68 40
Simon Eobinson. 70 60
George H. Fayman... 360 00
E. M. A. Fenwick_ 360 00
Bridget Quinn. 29 28
Martin Tanner. 38 40
Michael Fitzsimmons. 38 40
Martin Burke.. 38 40
'William D. Eoche- 38 40
Joseph Foreman. 24 00
Sarah B. Hutton, ad-ministratrix of Geo.
Hutton.212 45
Augustus Applestiel. .■ 78 66
John Whelan. 84 00
Ludwell Williams .... 76 00
Patrick Kelly.. 83 12
Henry Gavins.... 60 16
Thomas Calvin. 100 00
Daniel Spriggs. 76 00
Martin O’Brien .. 96 00
Charles Keller. 83 12
*515Names of claimants. Amount of judgment.
John McCarty.$138 05
John Taylor.201 70
Daniel Mahoney-'.. 51 67
Patrick Fleming. 90 25
John Donegan. 109 20
David Walling. 60 90’
Patrick Tobin. 37 93
James Shanahan. 43 57
Timothy O’Brien. 128 23
Patrick O’Brien. 103 51
Thomas Lawler. 121 06
Francis Higgins. 30 80
Samuel Wainwright.. 96 40
James Downs. 45 93
Thomas Daley. 86 31
John Martin. 60 81
Charles O’Rouke. 94 58
Mary Sulliván. 26 64
Tyler Burje. 40 53
Stephen A. Gordon... 41 16
Frederick F. Myers... 45 00
Henry Miner. 10 60
Thomas Taylor. 19 60
William H. Barnaclo . 126 00
Mathias Cady. 20 15
O. W. Davis. 126 00
John Hadley. 67 75
John Hunt. 18 23
Nicholas Manning.... 11 83
Matthew Jarboe. 186 50
Woolsey Baxter. 186 50
Leonard Werle. 184 80
William R. Newman.. 202 82
John Bladen. Ill 60
Alice Cross, executrix of John Cross. 175 49
Richard T. Johnson .. 173 70
Walter Nicholson, administrator of Thomas Nicholson. 121 40
Joseph H. Pegg. 200 55
Names of claimants. Amount of judgment.
Margaret Sears, admin-istratrix of Benjamin Sears. $94 40
Annie T. Gill, adminis-tratrix of Newman
Shelton.. 146 50
John H. Bntler. 139 40
Lawrence Fleming.... 123 00
William Gosser. 116 40
Joseph Howard_112 80
Joseph Gibson. 183 61
Joseph Webb ..._ 195 31
A. F. Boreland . 306 57
Charles C. Boreland.. 207 20
John D. Bradburn_ 290 95
Thomas Bradburn.... 208 60
Enoch Bell. 140 00
H. F. Bennett. 326 81
John H. Brown.-. 93 97
John R. Burge.318 41
Joseph L. Harley, as-signee of Charles J.
Burch, jr.... 174 86
Hayward F. Barnard . 201 54
Thomas.Bentley.231 28
John L. Brown. 76 43
Horatio Clement. 226 47
Samuel B. Cooper_171 82
Joseph L. Harley, as-signee of Thomas E.
Clarke. 120 28
John Cooper. 184 54
William T. Craig.119 02
Thomas D. Divine_211 30
William H. Dutton... 202 96
Willi'am H. Earle. 349 34
Mrs. Lavinia A. Evans, _ widow of Thomas T.
Evans. 160 21
David Gibson.:. 312 67
John H. Gibson. 344 37
*516Names of claimants. Amount of judgment.
John Gillham.$367 48
James Gray. 352 43
Joseph L. Harley, as-signee of Charles F.
Garcia. 104 52
J. H. Hatch. 280 97
Patrie Henify. 127 58
John L. Hazard. 285 98
William M. Harley- 62 79
Joseph Kleindient.A. 233 52
Edwin Krouse. 150 00
Timothy Killigan .... 200 90 Elbridge Lansdale ... 114 39
Philip McAleer. 308 02
William McClure. 236 25
John McLane. 157 94
William McKinly .... 108 87
John’O’Leary. 172 02
William H. Ossire_ 268 95
Charles L. Pate. 217 80
John F. Pic. 242 07
Charles L. Pate, administrator of John A.
Ross. 177 61
P. L. Rodier. 397 12
Frank Reed. 300 00
J. J.Rollow. 282 66
John Reedle. 199 12
Winfield S. Sessfordl. 160 00
James D. Smith- 294 51
John W. Smith. 292 61
John Simmons. 194 85
David W. Stoner. 346 43
George Schwab. 157 66
William W. Smith- 45 54
William Tourney. 168 83
Francis Tourney. 128 28
George Wakwright... 166 73" Nicholas Watkins.... 380 68
Z. O. Wilson. 326 00
P. H. Wayne.. 325 89
Names of claimants. Amount of judgment.
C. Jacob Gouse. $185 07
Marwin P. Fisher- 224 53
James Faulkner. 150 37
Xavier Fendricks .... 322 60 J. J. Daugherty, dec’d, by M. A. Brooke, late
wife of. Ill 39
Fannie Fisher, daughter of Henry Fisher. 104 36
Peter Schields. 218 33
Norman Nicholson.... 87 80
John C. Axe. 73 20
Mary Jane Buckley, adm’trat’x of Enoch
Duvall. 129 15
George Thompson.... 54 30
William Pennington.. 45 37
WilliamE.Thompson. 57 25
Gabriel Cross.Ill 60
Robert Dunn. 195 30
Thomas Goss ........ 209 65
Dorsey Hauck. 151 24
Jesse Little. 81 02
John T. Smith. 137 10
Elizabeth M. Tucker, adm’tratrix of.Wm.
Young. 96 01
Cornelius McDevitt... Ill 53
Dennis Murphy. 99 91
JamesSmith... 234 68
Patrick Foley. 103 97
A. B. Gladman-... 132 90
Joseph Martin . ....... 181 34
Abram Sheppard. 162 32
Enoch Moran. 184 80
Robert Rollins. 153 06
Samuel Gunter. 85 60
Richard Kennard .... 124 75
John Baldwin. 201 60
David Small. 127 80
Samuel Gardner. 160 00
*517Names of claimants. Amount of judgment.
Thomas Johnson.118 40
Eobert Padgett. 192 50
Ira Orason. 205 45
Walter Nicholson .... 133 70
Charles Brooks. 89 20
Christopher Whelan.. '86 80
Hanson Padgett. 145 00
David Lusby..Ill 20
James Mathieson. 181 99
Patrick Howland. 87 20
Aaron B. Grace. 143 22
William Eamsey. 114 20
Henry Oohill. 194 35
Augustus J. B. Larkin 194 35
John Collins....__ 171 27
George Schultz.Ill 80
Michael Fitzgerald ... 33 63 Eobert McClelland ... 17 15
John Purcell. 152 96
William Moody. 37 01
Michael Shea. 45 03
Andrew Wheeler. 22 46
Thomas Toner.151 95
Thomas W. Padgett.. 121 40
James Wilson. 315 00
John H. Burgess. 109 40
James H. Weaver- 188 17
William Beron. 195 40
Edward Short. 152 25
Michael Graney.‘17 25
Samuel Connor. 77 98
Charles F. Sigourney.. 175 20
George W. Wise. 149 76
Abel Griggs. 98 80
William Chamberlain. 54 60
John Jones. 83 00
William P. Brown_ 111 25
W. H. Haney. 144 79
A. H. Chamberlain... 91 36
•George Eoby. 52 26
Names of claimants. Amount of judgment.
Nehemiah Hill.$120 39
Edward Holloran .... 50 47
Eobert Stokes . 59 16
Josiah Edmondson ... 67 00
James Nelson. 35 00
James Hogan. 156 00
Jacob Marchall. 75 80
James Anderson.113 40
Joseph McCook. 172 90
William Mathew. 193 85
George Hunt. 153 25
James McOuan. 123 00
Joseph McGill.117 60
Samuel Taylor.110 60
William S. Toung_171 59
Charles Griffin. 205 42
Bennett Garderd. 118 80
Louisa Lang, adminis-tratrix of Eobert Lang. 124 20
Caleb Stewart. 156 02
Matthew Boswell. 180 80
James Buckley. 162 80
William Kennedy .... 193 90 Ann D. Langley, ad-ministratrix of Geo.
Langley. 164 40
Eliza Moss, administra-trix of Eichard Bore-man. 246 00
William Bailey....... 181 20
George Cumberland .. 203 00
Patrick Dunn.118 60
John Etchburger..... 196 75
Frank A. Lowe. 120 20
William H. Lusby_ 156 20
Antonio Larezzi. 135 00
Thomas Letzinger.... 151 44
Maurice Sullivan.Ill 20
Thomas Wright.117 20
John H. Blades. 136 00
*518Names of claimants. Amount of judgment.
George C.'Hercus-$191 70
Frederick Donovan... 121 91
Joseph Luckett. 151 12
Richard Kelly. 85 20
George T. Tait. 173 10
Walter A. Nicholson.. 182 10
James A. Scott. 197 05
Thomas Orehon. 15 75
William J. Baldwin... 112 40
Wesley Rockets. 97 80
Henry Pautzbeller.... 176 10
James J. Fox. 182 00
John S. Franklin.. 179 20-
R. Croxhall Carr. 144 60
Lewis Place. 138 08
William Kissell. 177 90
Wm. P. Westwood ... 144 02
J. Henry Martin.'.- 144 25
C. Edward Peate. 122 00
Stephen C. Wailes_ 77 98
Edward O’Connor.... 146 88
Phoebe Pocock, admin-istratrix of Thomas Pocock. 214 50
Names of claimants. Amount of judgment.
Frank T. Porter. $62 32
J. Alexander Talbot.. 160 32 Anna A. Harrison, ad-ministratrix of William Harrison. 174 60
William H. Krauss... 139 42 Elbert Cook, administrator of John H.
Cook. 97 50'
John McGuigan. 47 52
James F. Smith. 172 40
Patrick McCauley.... 213 00
Samuel H. Ramby_ 108 80
Michael Durkin__ _ 172 40
William A. Taliafero . 172 40 Thomas G. Wheeler .. 172 40' Thomas R. Johnson .. 150 77
Henry Orutchet. 185 00
J. H. O’Donnell. 38 98
George Sherry. 55 70
Thomas Mantz. 87 75
Samuel O’Brien. 51 30
Samuel O’Brien. 48 30